[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER ON THE MOTION FOR CLARIFICATION. ARTICVLATION AND RECONSIDERATION DATED 3/13/2000
The foregoing motion having been heard, it is hereby ordered GRANTED to the extent that the February 28, 2000 order will be typed.
As for articulation, no factual basis is set forth that Hartford Hospital knew or should have known that it was substantially certain that said repetitive trauma and plaintiff's injuries would occur — (Paragraphs 11 and 12 of complaint).
Motion to Reconsider is denied.
Rittenband, J.